        Case 1:11-cr-01032-PAE Document 2457 Filed 11/26/19 Page 1 of 2



                          LAW OFFICE OF SAM A. SCHMIDT
                                 115 BROADW AY Suite 1704
                                  NEW YORK, N.Y. 10006
                                        (212) 346-4666
                                  FACSIMILE (212) 346-4668
                                 E-mail lawschmidt@aol.com

Sam A. Schmidt, Esq.
__________________

                                                        November 26, 2019

Hon. Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, N.Y. 10007

               Re: United States v. Richard Gonzalez
                       11 CR. 1032 (PAE)

Dear Hon. Judge Engelmayer:

       We are scheduled for a conference on December 2, 2019 on Mr. Gonzalez’s
violation of supervised release. On or about October 23, 2019, Mr. Gonzalez turned
himself in on a warrant alleging he committed an armed robbery. As a result of that
warrant, he bail for the original case was revoked.

       The allegations for the new case appeared extraordinarily weak and
contradictory including a description given by the complainant and the nature of the
offense. Having reviewed the relevant documents, I am firmly convinced that the
arrest of Mr. Gonzalez was wrongful and unsupportable.

       In fact, on November 5, 2019, prior to the preliminary hearing, the prosecutor
filed a request for a nolle prosequi on and Mr. Gonzalez was released on that matter.
A motion to reinstate the bail was filed shortly thereafter because the new case was
the basis of the violation of his release of the original matter. A bail review hearing
is scheduled for December 9, 2019.



                                            1
       Case 1:11-cr-01032-PAE Document 2457 Filed 11/26/19 Page 2 of 2



LAW OFFICE OF SAM A. SCHMIDT


      I respectfully request that the matter be adjourned to a control date in early
January, 2020.




                                                      Sincerely yours,
                                                            /s/

                                                      Sam A. Schmidt

cc:   AUSA Matthew.Laroche
      AUSA Sarah.Krissoff




        *5$17('7KHKHDULQJLVDGMRXUQHGWR-DQXDU\DWSP
        7KH&RXUWGLUHFWVWRWKHSDUWLHVWRILOHDMRLQWVWDWXVOHWWHUQRODWHUWKDQ
        -DQXDU\7KH&OHUNRI&RXUWLVUHTXHVWHGWRWHUPLQDWHWKH
        PRWLRQDW'NW1R
                                                       
                               SO ORDERED.

                                               
                                           __________________________________
                                                 PAUL A. ENGELMAYER
                                                 United States District Judge




                                           2
